Citation Nr: 1214931	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for anxiety disorder.

2.  Entitlement to a compensable rating for chronic tonsillitis.

3.  Entitlement to a compensable rating for allergic rhinitis.

4.  Entitlement to service connection for coronary artery disease (CAD), status post-operative.

5.  Entitlement to service connection for respiratory condition.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1945 to March 1956 and from May 1956 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  A June 2007 rating decision denied compensable ratings for the anxiety reaction and allergic rhinitis disorders; a December 2008 rating decision denied a compensable rating for chronic rhinitis and denied entitlement to service connection for CAD and a respiratory disorder; a March 2009 rating decision denied a TDIU; and, a July 2009 rating decision denied entitlement to service connection for hearing loss.  The Veteran perfected separate appeals of those determinations.

A September 2009 RO letter informed the Veteran the local RO hearing he requested was scheduled for September 29, 2009.  In a statement (VA Form 21-4148) VA received the day before the hearing was scheduled, the Veteran cancelled it, and he did not request that it be rescheduled.  Hence, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(e) (2011).

The issues of entitlement to a compensable rating for anxiety disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's tonsillitis has not manifested with active symptoms during the current rating period.

2.  The Veteran's allergic rhinitis does not manifest with polyps or complete or partial obstruction of nasal passages .

3.  The preponderance of the evidence shows CAD did not have its clinical onset in service or for many years thereafter, and it is not otherwise related to the Veteran's periods of active service.

4.  The preponderance of the evidence shows a respiratory disorder did not have its clinical onset in service or for many years thereafter, and it is not otherwise related to the Veteran's periods of active service.

5.  The preponderance of the evidence shows a hearing loss did not have its clinical onset in service or for many years thereafter, and it is not otherwise related to the Veteran's periods of active service.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for chronic tonsillitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.31, 4.97, Diagnostic Code (DC)  6599-6516 (2011).

2.  The requirements for a compensable rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.97, DC 6522.

3.  CAD was not incurred or aggravated in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a).

4.  A respiratory disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

5.  Bilateral hearing loss was not incurred or aggravated in active service, nor may a sensorineural hearing loss be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  Prior to issuance of the decisions appealed, VA notified the Veteran in April 2007, April 2008, December 2008, and May 2009, of the information and evidence needed to substantiate and complete each claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letters were fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the Veteran requested new Compensation and Pension examinations, which the RO arranged.  In May 2010 the Veteran asserted to the RO that he should again receive new examinations, or his appeal should be certified to the Board.  In a September 2010 Form 21-4148, however, the Veteran asserted that all of the issued rating decisions were void ab initio, because he had not been assisted with VA examinations as set forth in 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations with regard to his claims for increased ratings and his claim of service connection for bilateral hearing loss.  

Etiological opinions have not been obtained for the claims of service connection for chronic respiratory disability and/or CAD.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there are current diagnoses of chronic obstructive pulmonary disease and CAD, there is no true indication those disabilities are associated with service.  There is no evidence of CAD or chronic respiratory disability in service or for many years after active duty.  The Veteran has not indicated that he had CAD or chronic respiratory disability in service, nor has he suggested a continuity of symptomatology since his discharge.  He has only claimed that current disability is related to his twenty years of service.  In view of the absence of findings of CAD or chronic respiratory disability in service and the first suggestion of pertinent disability after active duty, relating these disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claims

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 


CAD

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a heart disorder becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Analysis

Service treatment records do not reflect any entries related to complaints of or treatment for any heart-related symptoms.  The October 1965 Report Of Medical Examination For Retirement reflects in Block 73 that the Veteran did not report any history of heart-related complaints.  The examination report also reflects that the Veteran's heart and vascular system were assessed as normal, as shown by an October 1965 ECG that was interpreted as within normal limits, and an October 1965 chest x-ray that was interpreted as negative.  The examination report notes the Veteran's blood pressure was 114/76.  He was deemed physically fit for retirement from active service.

In light of the above evidence, there is no factual basis for the Veteran's assertion that VA failed to assist him by not affording him an examination for his claim of entitlement of service connection for a heart disorder.  Further, while the Veteran made the bare assertion, he did not in fact assert that he manifested a heart disorder during his active service.  Thus, there was no failure to assist him.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran applied for VA compensation in May 1969.  A July 1969 VA examination report notes that physical examination revealed normal heart sounds with no pertinent complaints.  A July 1969 chest x-ray was read as normal.  There is no evidence that the Veteran manifested symptoms of a heart disorder within one year of his retirement from active service.  Private records note that, in April 1992, 


the Veteran complained of oppressive chest pain, shortness of breath, and dypsnea on exertion.  A thallium stress test was noted to have been negative.  A bronchial disorder was diagnosed.  In 1998, it was noted that the Veteran was status implantation of a permanent pacemaker and stent.  VA outpatient records note the surgical procedures were performed in 1998.  None of the medical records reflect a medical opinion or diagnosis that the Veteran's CAD, which manifested some 20 years after his active service, is causally related to his active service or that it had its onset during active service.  In light of these factors, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  The benefit sought on appeal is denied.

Respiratory Condition

Service treatment records note instances of upper respiratory symptoms which were assessed as seasonal allergies or allergic rhinitis, which has already been service-connected.  There were no findings of a chronic respiratory illness and no instances of lung disease.  The Veteran's October 1965 Report of Medical History reflects that he denied any history of shortness of breath.  The October 1965 Report Of Medical Examination For Retirement notes his chest x-ray was negative, and his lungs and chest were assessed as normal.  

The July 1969 VA examination report reflects the Veteran's respiratory system was clear to percussion and auscultation, and the chest x-ray was negative.  Private records note an impression of chronic bronchitis in December 1992.  In January 1998, private pulmonary function tests were interpreted as normal.  The Veteran's private records note he was a smoker for many years.  Private records further note the Veteran's diagnosis of COPD in 2001.  None of the associated medical records reflect an opinion that the Veteran's respiratory disorder is causally related to his active service, or that it had its onset during active service.  As is the case with the 

Veteran's heart disorder, the Veteran's respiratory disorder had its onset many years after his active service.  In light of these factors, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303.  The benefit sought on appeal is denied.

Hearing Loss

The Veteran asserts his hearing loss is the result of noise exposure during his active service.  Service treatment records reflect that audiometric testing in service was within normal limits.  The October 1965 Report Of Medical Examination For Retirement reflects an audiogram that was also within normal limits.  

The July 2009 VA audio examination report reflects the examiner diagnosed a moderately severe sensorineural hearing loss from 2000 to 4000 Megahertz (Hz) in each ear.  The examiner opined the Veteran's bilateral hearing loss was not causally related to his active service.  It was noted that the Veteran did not know when the onset of hearing loss occurred, but that he had significant in-service noise exposure and no significant post-service occupation and recreation noise exposure.  The examiner noted that the Veteran had normal hearing at his retirement, and concluded that the hearing loss was not likely service related.  As the examiner took into account the lack of a hearing loss in service, the inservice noise exposure, the Veteran's history of when he recalled the hearing impairment having its onset, and the current clinical findings, the opinion is sufficient for rating purposes.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  While lay testimony is sufficient to establish continuity of symptoms in some circumstances, the Veteran has not claimed that pertinent disability had its onset in service and continued since that time.  To the extent he is claiming that chronic respiratory disability, CAD, and/or hearing loss is related to the circumstances of his service, he is not shown to have the sufficient expertise to determine the etiology of diseases.  The causes of chronic respiratory disability, CAD, and hearing loss are not readily apparent to a lay observer and the Veteran does not provide a rationale for his opinions that would sufficiently support them.  His claims in this respect are not competent.  


Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
Analysis

By way of history, a November 1969 rating decision granted service connection for allergic rhinitis and chronic tonsillitis with initial noncompensable ratings, effective in May 1969.  VA received the Veteran's current claim for an increased rating in March 2007 and April 2008 respectively.

Allergic Rhinitis.

The June 2007 rating decision reflects the Veteran's allergic rhinitis is rated under DC 6522.  See 38 C.F.R. § 4.97.  Those criteria provide for a 30 percent rating when the disorder manifests with polyps; and, a 10 percent rating where there are no polyps but a greater than 50-percent obstruction of nasal passages on both sides, or complete obstruction on one side.  Id.

The April 2008 VA nose examination report reflects the Veteran complained of occasional nasal stuffiness, sneezing episodes, and recurrent sore throat.  The report notes the Veteran did not report any purulent discharge, speech impairment, or chronic sinusitis.  Physical examination revealed no polyps or obstruction of either nasal passage.  Neither was there a septal deviation.  The examiner noted the Veteran's rhinitis primarily involved the pharynx and diagnosed normal ENT findings.  The objective findings on clinical examination show the Veteran's allergic rhinitis did not manifest with either polyps or obstruction of the nasal passages.  As a result, the Veteran's rhinitis did not meet or approximate a compensable rating.  38 C.F.R. § 4.7.  The Veteran's outpatient records note the disorder among his problem areas, but there is no notation of active symptomatology.  Thus, the preponderance of the evidence shows the Veteran's allergic rhinitis continues to more nearly approximate a noncompensable rating.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.31, 4.97, DC 6522.

Chronic Tonsillitis.

The relevant rating decisions reflect the Veteran's tonsillitis is rated analogously to chronic laryngitis, as symptomatic tonsillitis may affect the same body part and function as laryngitis.  See 38 C.F.R. § 4.20.  Chronic laryngitis is rated under DC 6516.  Under those criteria, a 30 percent evaluation is assigned for chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Hoarseness with inflammation of vocal chords or mucous membrane warrants a 10 percent rating.  38 C.F.R. § 4.97, DC 6516.

The April 2008 nose examination report reflects the Veteran reported no symptoms of hoarseness or speech difficulty, and the examiner noted no positive findings of those symptoms.  The examiner noted that physical examination revealed the Veteran to have atrophic tonsils, but there was no evidence of infection.  The Veteran's VA outpatient records reflect no entries of complaints or findings of positive tonsil symptomatology or of hoarseness or inflamed vocal chords.  Thus, the evidence of record shows the Veteran's tonsillitis to more nearly approximate the assigned noncompensable rating.  38 C.F.R. § 4.1, 4.7, 4.10, 4.20, 4.31, 4.97, DC 6599-6516.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Hart, 21 Vet. App. 505.   However, the evidence of record reflects that the symptoms of the Veteran's allergic rhinitis and chronic tonsillitis have remained constant throughout the course of the period on appeal.  As  such, staged ratings are not warranted for either disorder.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

A compensable rating for allergic rhinitis is denied.

A compensable rating for chronic tonsillitis is denied.

Service connection for CAD is denied.

Service connection for a respiratory disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In November 2008, VA received a mental examination report dated in March 2008 of an evaluation by Antonio A. Milland-Torres, M.D.  The report is not translated.  The document must be translated so the Board may assess all evidence relevant to the evaluation of the Veteran's anxiety reaction.  In view of this document and the fact that a VA examination has not been accomplished since 2009, an updated VA psychiatric examination should also be accomplished.  

The claim of entitlement to a TDIU is intertwined, so it must also be remanded for further consideration in light of the Agency of Original Jurisdiction's (AOJ) on the remanded issue.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ will cause the March 2008 report of Dr. Torres to be translated from Spanish to English by a qualified translator.  The report is prominently tabbed and also marked with an orange mini Post-It.

2.  The veteran should be afforded a VA psychiatric examination to determine the nature and severity of his anxiety disorder.  All appropriate tests and studies should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner for review prior to the examination.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF), and include a definition of the numerical code assigned.  

3.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal.  If either benefit sought cannot be granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.   

Thereafter, the case should be returned to the Board for appellate review.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


